               Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.1 Page 1 of 21
     AO 106 (Rev. 04/10) Application for a Search Warrant



                                           UNITED STATES DISTRICT
                                                                                                      OURT SEP 2 5 2019
                                                                         for the
                                                        Southern District of California
                                                                                                                ._________
                                                                                                         CLEHK US DIST RIC f COURI
                                                                                                                                           _.,.

                                                                                                      SOUTHERN DISTHICT Of CALlf~RNIA
                                                                                                      BY                                   DEPUTY
                   In the Matter of the Search of                           )
              (Briefly describe the property to be searched                 )
               or identify the person by name and address)                  )
                                                                            )
                                                                                        Case No.             '19 NJ4154
        (1) One Samsung Cellphone, MODEL: SM-J737P
         IMEI: 354255096218468, FCC ID: A3LSMJ737P                          )
                                                                            )
                                                                                                                                           j
                                                  APPLICATION FOR A SEARCH WARRANT
                                                                                                  '

                                                                                                      '
             I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
     penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
     property to be searched and give its location):
                                                                                                                                       /




      See Attachment A, incorporated herein by reference.
     located in the             Southern               District of              California                 , there is now concealed (identify the
     person or describe the property to be seized):
       See Attachment B, incorporated herein by reference.



               The basis for the search under Fed. R. Crim. P. 4 l(c) is (check one or more):
                      ri evidence of a crime;
                      0 contraband, fruits of crime, or other items illegally possessed;
                      0 property designed for use, intended for use, or used in committing a crime;
                      0 a person to be arrested or a person who is unlawfully restrained.

               The search is related to a violation of:
                 Code Section                                                           Offense Description
             18 USC 1028(a)(2), (f)                     Transferring False Identification Documents, and Conspiracy to do the same



               The application is based on these facts:
             See attached Affidavit of Special Agent Roberto Rospigliosi.

                ri   Continued on the attached sheet.
                0 Delayed notice of       days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
                  under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                             ~£:)·<
                                                                                             Y~i.."\                  -   ------;,,-
                                                                                                                    - via
                                                                                                          Applicant's~~

                                                                                             Roberto Rospigliosi, Special Agent HSI
                                                                                                          Printed name and title

     Sworn to before me and signed in my presence.


     Date:              l }-,,.r/u,?
     City and state: San Diego, CA                                                  Hon. F.A. Gossett, United States Magistrate Judge
                                                                                                          Printed name and title




'\
                                                                             FILED
            Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.2 Page 2 of 21

                                                                               SEP 2 5 2019       !
                                                                        CLERK US DIS; HiC I COUHT
                                                                                                  I
 1                                                                   SOU1HERN DISTHIC l Of' CALlf-ORNIA
                                                                     BY .                      i)!::PUTY,
 2                             UNITED STATES DISTRICT COURT
 3                          SOUTHERN DISTRICT OF CALIFORNi19 MJ41                             54
 4         IN THE MATTER OF THE SEARCH OF                     AFFIDAVIT IN SUPPORT
                                                              OF APPLICATION FOR                       ~

 5                                                            SEARCH WARRANT                          '
           ( 1) One Samsung Cellphone
 6         MODEL: SM-J737P
           IMEI:354255096218468
 7         FCC ID: A3LSMJ737P

 8
 9              I, Roberto Rospigliosi, Special Agent with the United States Department of
10 IIHomeland Security (DHS), Immigration and Customs Enforcement (ICE),
11   11   Homeland Security Investigations (HSI), having been duly sworn, hereby state as
12   11   follows:
13 II                                        INTRODUCTION
14              1.     I make this affidavit in support of an application for a warrant to search
15        the following electronic device:
16                     (1) One Samsung Cellphone
                       MODEL: SM-J737P
17
                       IMEI:354255096218468
18                     FCC ID: A3LSMJ737P
                       (Target Device)
19
          and seize evidence of crimes, specifically, violations of Title 18, U.S.C., Sec. 1028(f)
20
          - Conspiracy to Transfer False Identification Documents; and Title 18, U.S.C., Sec.
21
          1028(a)(2)- Transferring False Identification Documents (the Target Offenses). This
22
          search supports an investigation and prosecution of Maria Del Pilar Peralta
23
     11
          ESQUIVEL, aka Maria Del Pilar Esquivel-Gonzalez (ESQUIVEL) for one or more
24
          of the crimes mentioned above.
25
                 2.     The Target Device was seized on September 5, 2019, at 4129
26
          University A venue, San Diego, CA. The Target Device was seized from
27

                                                     1
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.3 Page 3 of 21




 1   11   ESQUIVEL pursuant to her arrest for conspiracy to transfer false identification
 2   11   documents. The Target Device is currently stored as evidence at the HSI evidence
 3   11   vault at 2297 Niels Bohr Court, San Diego, CA 92154.
 4   11         3.     Based on the information below, there is probable cause to believe that
 5   11   a search of the Target Device, as described in Attachment A, will produce evidence
 6 II of the aforementioned crimes, as described in Attachment B.
 7   11         4.     The information contained in this affidavit is based upon my
 8   11   experience and training, and consultation with other federal, state, and local law
 9   11   enforcement agents. The evidence and information contained herein was developed
                                                                           I

1O   11   from interviews and my review of documents and evidence related to this case.
11   11   Because this affidavit is made for the limited purpose of obtaining a search warrant
12   11   for the Target Device, it does not contain all of the information known by me or
13   11   other federal agents regarding this investigation, but only contains those facts
14   11   believed to be necessary to establish probable cause.
15 II                               EXPERIENCE AND TRAINING
16              5.     I have been employed as a Special Agent with the United States
17 II Department of Homeland Security (DHS), Immigration and Customs Enforcement
18   11   (ICE), Homeland Security Investigations (HSI) since November 2010. I am
19 II currently assigned to the HSI Office of the Deputy Special Agent in Charge, in San
20   11   Ysidro, California. I graduated from the Criminal Investigator Training Program
21 II and Homeland Security Investigations Special Agent Training at the Federal Law
22   11   Enforcement Training Center (FLETC) in April 2011. I am currently assigned to the
23 II Document and Benefit Fraud Task Force, where my duties include investigating
24   11   fraudulent applications for immigration benefits, the manufacture and sale of
25   11   fraudulent immigration documents, and financial exploitation of immigrants.
26   11         6.     I am a federal law enforcement officer within the meaning of Rule
27 II 41(a)(2)(C) of the Federal Rules of Criminal Procedure. I am authorized under Rule

                                                   2
            Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.4 Page 4 of 21




 1 II 41(a) to make applications for search and seizure warrants and to serve arrest
 2   11   warrants. I am authorized to investigate violations of laws of the United States and
 3   11   to execute warrants issued under the authority of the United States.
 4   11         7.     Throughout my career, I have been involved in dozens of criminal
 5   11   investigations for multiple violations of federal and state laws including, but not
 6   11   limited to immigration fraud, alien smuggling, narcotics smuggling, weapons
 7   11   trafficking, money laundering and organized criminal activity. I have participated
 8   11   in many aspects of criminal investigations including reviewing evidence,
 9   11   conducting physical surveillance, working with informants, and the execution of
1O        arrest and search warrants.
11              8.     My training and experience in immigration enforcement has included
12   11   the identification of fraudulent documents, methods used to manufacture and
13   11   distribute fraudulent documents, and the investigation of persons involved in
14   11   trafficking in such documents. In addition, I speak regularly with other investigators
15   11   regarding the manner in which sellers of fraudulent documents operate.
16   11         9.     Through the course of my training, investigations, and conversations
17   11   with other law enforcement personnel, I am aware that it is a common practice for
18   11   individuals involved in the selling of fraudulent documents to work in concert with
19   11   other individuals and to do so by utilizing cellular telephones to maintain
20   11   communications with co-conspirators in order to further their criminal activities.
21   11   Typically, the individual selling the fraudulent documents will obtain photographs,
22   11   names, and/or dates of birth from individuals needing fraudulent documents and
23   11   will use their cellular telephones to forward the pictures and biographic information
24   11   to the manufacturer. Once the documents are ready, the individual will remain in
25   11   telephonic contact with co-conspirators to coordinate the delivery, pick up and/or
26   11   sale of the fraudulent documents.
27
                                                    3
            Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.5 Page 5 of 21




 1               10.   Based upon my training and experience as an HSI Special Agent, my
 2        participation in the investigation of individuals involved in manufacturing and
 3        transfer of fraudulent documents, and consultations with law enforcement officers
 4        experienced with document fraud investigations, and all the facts and opinions set
 5        forth in this Affidavit, I submit the following:
 6                     a.    Fraudulent document vendors and their accomplices will use
 7                           cellular/mobile telephones because they are mobile, and they have
 8                           instant access to telephone calls, text, web, and voice messages.
 9                     b.    Fraudulent document vendors and their accomplices will use
10                           cellular/mobile telephones because they can easily arrange and/or
11                           determine what time fraudulent documents will be ready.
12                     C.    Fraudulent document vendors and their accomplices will use
13                           cellular/mobile telephones to direct their customers for an exact
14                           drop off and/or pick up time of their fraudulent documents.
15                     d.    Fraudulent document vendors will use cellular/mobile telephones
16                           to notify or warn their accomplices of law enforcement activity to
17                           include the presence and posture of marked and unmarked units.
18                     e.    The use of cellular/mobile telephones by fraudulent document
19                           vendors and their accomplices tends to generate evidence that is
20                           stored on the cellular/mobile telephones, including, but not limited
21                           to emails, text messages, photographs, audio files, call logs,
22                           address book entries, IP addresses, social network data, and
23                           location data.
24              11.    Subscriber Identity Module (SIM) Cards, also known as subscriber
25   11   identity modules, are smart cards that store data for cellular/mobile telephone
26   11   subscribers. Such data includes user identity, location and phone number, network
27   11   authorization data, personal security keys, contact lists and stored text messages.

                                                     4
            Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.6 Page 6 of 21




 1   11   Much of the evidence generated by a fraudulent document vendor use of a
 2   11   cellular/mobile telephone would likely be stored on any SIM Card that has been
 3   11   utilized in connection with that telephone.
 4 II            12.   Based upon my training and experience as a Special Agent, and
 5   11   consultations with law enforcement officers experienced in fraudulent document
 6   11   investigations, and all the facts and opinions set forth in this affidavit, I have learned
 7   11   that cellular/mobile telephones often contain electronic records, phone logs and
 8   11   contacts, voice and text communications, and data such as emails, text messages,
 9   11   chats and chat logs from various third-party applications, photographs, audio files,
1O 11 videos, and location data. This information can be stored within disks, memory
11   11   cards, deleted data, remnant data, slack space, and temporary or permanent files
12 II contained on or in the cellular/mobile telephone. Specifically, I have learned, based
13   11   upon my training, education, and experience that searches of cellular/mobile
14   11   telephones associated with fraudulent document investigations yield evidence:
15                     a.     tending to identify attempts to manufacture, sell, or transfer
16                             false identification documents;
17                     b.     tending to identify accounts, facilities, storage devices, and/or
18                             services-such as email addresses, IP addresses, and phone
19                            numbers-used to facilitate the manufacture, sale, or transfer of
20                            false identification documents;
21                      C.    tending to identify co-conspirators, criminal associates, or
22                            others involved in the manufacture, sale, or transfer of false
23                            identification documents;
24                     d.     tending to identify travel to or presence at locations involved in
25                            the manufacture, sale, or transfer of fraudulent identification
26                            documents, such as false document mills or delivery points;
27

                                                      5
            Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.7 Page 7 of 21




 1                       e.    tending to identify the user of, or persons with control over or
 2                             access to, the cellular/mobile telephone; and/or
 3                       f.    tending to place in context, identify the creator or recipient of,
 4                             or establish the time of creation or receipt of communications,
 5                             records, or data involved in the activities described above.
 6                              STATEMENT OF PROBABLE CAUSE

 7   IIA.       Introduction/Background
 8              13.      On December 21, 2018, HSI, San Diego Document and Benefit Fraud
 9 II Task Force (DBFTF) Special Agents received information from a Source of
10   11 Information      (SOI) 1 regarding the activities of Pilar, an individual believed to be
11        selling fraudulent identification documents. According to the SOI, in December
12        2018, the SOI gave a friend a ride to the comer of University A venue and
13        Marlborough Avenue in San Diego, California. The SOI said a friend told him/her
14        that he was picking up a set of fraudulent immigration documents that he was buying
15        from Pilar. The SOI' s friend told him/her that Pilar also sells tamales at a food cart.
16        The SOI waited in the car when his/her friend approached Pilar at the food cart.
17   11   When the SOI' s friend returned, he showed the SOI a fraudulent Permanent Resident
18   11   card and a fraudulent Social Security card that were made for him. The SOI' s friend
19 II identified Pilar's phone number as (619) 751-8472 (Target Device) and stated Pilar
20        sells a set of fraudulent documents for $100 and are made within 24 hours after
21        receiving a name and a photograph.
22              14.      Agents conducted surveillance at the intersection of University A venue
23   11   and Marlborough A venue. Agents observed a Hispanic female selling tamales at a
24
25              1
                    SOI has no prior criminal convictions. He/she is cooperating in exchange for
26        immigration benefits, specifically authorization to live and work in the United
          States.
27

                                                     6
              Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.8 Page 8 of 21




 1   11   food cart with the name "TAMALES OAXAQUENOS" written on the front near
 2   11   the intersection.
 3                15.   Agents ran an open source database query of phone number (619) 751-
 4   11   84 72. Open source queries showed the number is serviced by Sprint PCS and
 5   11   subscribed to Maria ESQUIVEL at 4059 Chamoune Avenue, San Diego, CA 92105.
 6 II Agents ran an open source database query of 4059 Chamoune Avenue, San Diego,
 7   11   CA 92105.      Open source databases indicate the address is associated to Pilar
 8   11   Esquivel, later identified in U.S. Department of Homeland Security databases as
 9   11   Maria del Pilar Peralta ESQUIVEL.
10 IIB.          First Controlled Purchase of Fraudulent Documents
11                16.   On January 22, 2019, at the direction of agents, the SOI initiated contact
12   11   with ESQUIVEL via text message to the Target Device. The SOI told ESQUIVEL
13   11   his/her friend gave him/her ESQUIVEL' s phone number and asked if she could sell
14   11   him/her two Permanent Resident and Social Security cards (collectively referred to
15   11   as ID cards). ESQUIVEL told the SOI she would be able to sell him/her ID cards
16   11   and to stop by her food cart.
17               17.    Prior to the meeting with ESQUIVEL, the SOI met with agents, who
18   11   provided the SOI with $200.00 and two photographs, one of a Hispanic male and
19   11   one of a Hispanic female with fake names and date of births written on the back of
20   11   the photographs - Juan Lopez 08/13/88 and Raquel Torres, DOB 06/11/83 .1 Agents
21   11   then established surveillance near 4129 University Avenue, to monitor the meeting
22   11   between the SOI and ESQUIVEL. The SOI wore a recording/transmitting device.
23               18.    At approximately 5 :00 p.m., agents observed the SOI hand ESQUIVEL
24   11   the photographs to be used to make the ID cards and cash. During this meeting, the
25
26        1
           Agents used photos from random, old A-files and made up names and DOBs.
27        Agents searched the SOI before and after each meeting with ESQUIVEL.
                                                     7
             Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.9 Page 9 of 21




 1   11   SOI asked when the documents would be ready, and ESQUIVEL stated they would
 2   11   be ready the next day. ESQUIVEL told the SOI to give her the other $100.00 when
 3   11   he/she picked up the ID cards. Agents maintained surveillance of ESQUIVEL until
 4 II approximately 9:00 p.m. During that time, she closed the food cart, and went home
 5   11 to   4059 Chamoune Avenue, San Diego, CA.
 6              19.       On January 23, 2019, at approximately 6:00 a.m., agents established
 7 II surveillance of ESQUIVEL at the food cart. At 8:30 a.m., the SOI initiated a
 8   11   conversation with ESQUIVEL:
 9                        SOI:              Good morning Pili. Can you please do me a favor
                                            and let me know when they are ready, so I can pick
10                                          them up, thanks.
11                        ESQUIVEL:         Yes, I will let you know ok, thanks. 1
12              20.       At approximately 12:44 p.m., ESQUIVEL texted the SOI, "Come by."
13        The SOI texted back, "I will go once I get off work. I will come with the rest of the
14        money, thanks." ESQUIVEL replied, "Ok."
15              21.       At approximately 2 :00 p.m., the SOI met agents, who provided him/her
16        with $100.00 and a recording/transmitting device. Agents then established
17        surveillance.
18              22.       At approximately 2: 15 p.m., agents saw the SOI walk towards the food
19        cart and meet ESQUIVEL. Agents saw the SOI give ESQUIVEL the other $100.00
20        and saw ESQUIVEL give the SOI a white bag. After the transaction, the SOI left the
21        area. The SOI then texted ESQUIVEL to thank her, and ESQUIVEL responded, "Ok
22        you are welcome."
23              23.       At approximately 2:45 p.m., agents met with the SOI. The SOI gave
24        agents the white bag that contained two more white bags and inside those bags, were
25
26   11   ~ The text messages referenced in this affidavit were preserved. All the text messages
      exchanged between the SOI and ESQUIVEL were in Spanish and translated to
27 II English by me. I am fluent in Spanish.
                                                     8
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.10 Page 10 of 21




 1   11   two envelopes. One envelope had "China" and "Raquel" written on it. The other
 2   11   envelope had "China" and "Juan" written on it. Agents opened the envelopes and
 3   11   discovered several documents. The documents for "Raquel Torres" included a
 4   11   Permanent Resident card bearing an invalid A-Number and a Social Security card
 5 II bearing a valid Social Security number. The documents for "Juan Lopez" included
 6 II a Permanent Resident card bearing an invalid A-Number and a Social Security card
 7   11   bearing a valid Social Security number.
 8 IIC.         Second Controlled Purchase of Fraudulent Documents
 9              24.   On March 6, 2019, the SOI communicated with ESQUIVEL to
1O 11 purchase additional documents. At approximately 7 :51 a.m., the SOI sent
11   11   ESQUIVEL a text message to the Target Device, asking "Can I take you two in the
12 II afternoon." ESQUIVEL responded, "ok."
13              25.   At approximately 5:00 p.m., the SOI met with agents, who provided
14   11   him/her with $200.00 and two photographs of Hispanic males with fake names and
15 IIDOBs written on the back of the photographs-Fabian Hernandez, DOB 08/16/83,
16 II and Arturo Tirado, DOB 06/11/78. Agents then established surveillance near 4129
17   11   University A venue. The SOI wore a recording/transmitting device.
18              26.   At approximately 5 :55 p.m., the SOI sent ESQUIVEL a text message
19   11   to the Target Device:
20                    SOI:               I will be there in 3 minutes please.
                      ESQUIVEL:          Wait for me in the laundromat.
21                                       Ok, I am here.
                      SOI:
22                    ESQUIVEL:          I am coming.
23
                27.   Agents then saw the SOI meet ESQUIVEL in front of a laundromat that
24        is in the same parking lot as the food cart. Agents saw the SOI give ESQUIVEL the
25        photographs and money. Agent listened to the recorded conversation and heard
26        ESQUIVEL ask the SOI, "Do you have everything?" The SOI responded,
27
                                                    9
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.11 Page 11 of 21




 1 II "everything is there." ESQUIVEL then said, "I'm going to give him the stuff now.
 2   11   He wakes up around 10 in the morning. I will send you a message tomorrow."
 3              28.   After the meeting, agents observed the SOI leave the area and
 4   11   ESQUIVEL walked back to the food cart.
 5              29.   The SOI met with agents and informed them that ESQUIVEL said she
 6   11   was going to call the guy and that the ID cards would be ready the next day. The
 7   11   SOI told agents ESQUIVEL only asked for half of the money ($100.00) because the
 8   11   other half ($100.00) would be given to her when the SOI picked up the ID cards.
 9 II The SOI returned $100.00 to the agents.
10 II           30.   On March 7, 2019, at approximately 8:00 a.m., agents established
11   11   surveillance of ESQUIVEL at the food cart. At approximately 11: 14 a.m., the SOI
12 II sent ESQUIVEL a text message to the Target Device:
13                    SOI:               Good morning pili it is slow at my work. I will be
                                         leaving early in case they are ready. Please let me
14
                                         know
15                    ESQUIVEL:          I will let you know, they did not bring them yet
                      SOI:               Ok let me know, thanks
16
17              31.   At approximately 11 :30 a.m., agents saw ESQUIVEL leave the food
18        cart with money in her hand and saw her go towards the laundromat where she met
19        a Hispanic male in a wheelchair, later identified as Luis Fernando GOMEZ-Herrera.
20        Agents saw ESQUIVEL and GOMEZ return to the food cart. Once near the food
21        cart, GOMEZ left the area.

22              32.   Approximately fifteen minutes later, ESQUIVEL texted the SOI from
23        the Target Device, "You can come by now because I am leaving at 5." The SOI
24        texted back that he would be there as soon as possible. ESQUIVEL replied, "Ok."

25              33.   At approximately 2:00 p.m., the SOI met with agents, who provided the
26   11   SOI with $100.00 and a recording/transmitting device.

27
                                                 10
              Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.12 Page 12 of 21




 1                34.   At approximately 2:20 p.m., agents saw the SOI walk towards the food
 2   11   cart and meet with ESQUIVEL. Agents saw the SOI give ESQUIVEL the $100.00
 3   11   and saw ESQUIVEL give the SOI a black plastic bag. At the end of the meeting,
 4   11   ESQUIVEL told the SOI to text her if he/she needs anything else. The SOI then left
 5   11   the area and ESQUIVEL stayed at the food cart.
 6                35.   Ten minutes later, agents met the SOI. The SOI gave agents a black
 7   II plastic bag that contained two envelopes. Both envelopes had "China" 1 written on
 8   11   them. Inside the envelopes were documents for "Arturo Tirado" and "Fabian
 9   II Hernandez," including Permanent Resident cards with valid A-Numbers and Social
10 II Security cards with valid Social Security numbers. Agents checked the A-Numbers
11   11   and Social Security numbers and confirmed that the numbers were again valid but
12 II not assigned to either Arturo Tirado or Fabian Hernandez.
13 IID.           Third Controlled Purchase of Fraudulent Documents
14                36.   On April 8, 2019, the SOI began communicating with ESQUIVEL to
15 II purchase a third set of documents. At approximately 7:58 a.m., the SOI sent
16   11   ESQUIVEL a text message to the Target Device:
17                      SOI:              Good morning boss Pili. I will take you some
                                          today. Can you please see if you can get them to
18                                        me as soon as possible?
19                      ESQUIVEL:         Ok, what time are you coming?
                        SOI:              I will get there around 5. Is that ok?
20                                        Ok
                        ESQUIVEL:
21
                  37.   At approximately 5:00 p.m., the SOI met with agents. During the
22
          meeting, agents gave the SOI $200.00 and two photographs with fake names and
23
          DOBs written on the back, e.g., Angel Contreras DOB 02/22/81, and Ramon
24
25
26        1
            The handwriting on the envelopes from January 23, 2019 and March 7, 2019 appear
27        to be identical.
                                                  11
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.13 Page 13 of 21




 1 II Delgado DOB 3/11/77. Agents gave the SOI a digital recorder/transmitter, and
 2 II established surveillance near 4129 University Avenue.
 3              38.    At approximately 5:27 p.m., agents observed the SOI meet with
 4   11   ESQUIVEL in front of the food cart. Agents saw the SOI give ESQUIVEL the
 5   11   photographs and the $200.00. A few minutes later, SOI left the area and ESQUIVEL
 6   11   stayed at the food cart.
 7              39.    At approximately 5:45 p.m., agents saw ESQUIVEL walk towards the
 8 II laundromat that is in the same parking lot as the food cart. ESQUIVEL met with
 9   11   GOMEZ and it appears she gave him the photographs. After this, ESQUIVEL went
1O 11 back to the food cart and GOMEZ left the parking lot. Agents followed GOMEZ on
11 II foot and saw him enter 3829 Marlborough Avenue, Apt. 5, San Diego, CA 92105.
12 II           40.    On April 9, 2019, the SOI texted ESQUIVEL to determine whether the
13   11   documents were ready.
14              41.    At approximately 11 :35 a.m., agents saw GOMEZ exit the apartment
15   11   and meet ESQUIVEL in the laundromat. ESQUIVEL then walked back to the food
16   11   cart and GOMEZ returned to the apartment.
17              42.    At approximately 12:48 p.m., ESQUIVEL sent the SOI a text message
18   11   from the Target Device:
19                     ESQUIVEL:         Where are you. Are you coming?
                       SOI:              I am at work. Yes, I will be there in about an hour
20                                       and a half. Are they ready?
21                     ESQUIVEL:         Yes, ok.
                       SOI:              Why did you not send me a message to let me
22                                       know they were ready?
23                     ESQUIVEL:         Just got them.
24              43.    At approximately 2:00 p.m., the SOI met with agents, who provided
25        SOI with a recording/transmitting device. Agents then maintained surveillance.
26
27
                                                  12
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.14 Page 14 of 21




 1 II             44.   At approximately 2:20 p.m., agents saw the SOI walk to the food cart
 2   11   and meet with ESQUIVEL. Agents saw ESQUIVEL give the SOI a white plastic
 3        bag. After the transaction, the SOI left the area and ESQUIVEL stayed at the food
 4        cart.
 5                45.   At approximately 2:30 p.m., agents met with the SOI. The SOI gave
 6   11   agents a white plastic bag that contained two envelopes. Inside the envelopes were
 7   11   the ID cards. The documents for "Angel Contreras" included a Permanent Resident
 8 II card bearing an invalid A-Number and a Social Security card bearing a valid Social
 9   11   Security number. The documents for "Ramon Delgado" included a Permanent
1O II Resident card bearing an invalid A-Number and a Social Security card bearing a
11   11   valid Social Security number. Agents checked the A-Numbers and Social Security
12   11   numbers and confirmed that the numbers were again valid but not assigned to either
13   11   Angel Contreras or Ramon Delgado.
14 II E.          Fourth Controlled Purchase of Fraudulent Documents
15                46.   On July 30, 2019, the SOI began communicating with ESQUIVEL to
16 II purchase a fourth set of documents. At approximately 11 :57 a.m., the SOI sent
17   11   ESQUIVEL a text message to the Target Device:
18                      SOI:              Good morning Pili. I have one, can I take it to you,
                                          thanks.
19
                        ESQUIVEL:         Ok, that is fine
20
                  47.   On August 8, 2019, at approximately 9:28 a.m., the SOI continued a
21
          conversation with ESQUIVEL:
22
                        SOI:              Good morning boss pili, I will take them to you
23                                        today at 5 please. They did not have the money but
24                                        today I already have them.
                         ESQUIVEL:        ok thanks
25
                  48.   At approximately 4:30 p.m., the SOI met with agents. During the
26
          meeting, agents gave the SOI $200.00 and two photographs with fake names and
27
                                                  13
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.15 Page 15 of 21




 1 IIDOBs written on the back, e.g., Antonio Guzman DOB 7/13/1979, and Miguel
 2 II Torres DOB 3/11/1985. Agents gave the SOI a digital recorder/transmitter, and
 3 II established surveillance near ESQUIVEL's food cart at 4129 University Avenue.
 4              49.   At approximately 4:48 p.m., the SOI sent ESQUIVEL a text message
 5   11   to the Target Device:
 6                    SOI:               Pili I am on my way
                      ESQUIVEL:          Give them to me discreetly because there is a lady
 7
                                         here. Please say to me this is what I owe you
 8                    SOI:               Ok that is fine
 9              50.   At approximately 5:10 p.m., agents observed the SOI meet with
10        ESQUIVEL in front of the food cart. Agents saw the SOI give ESQUIVEL the
11        photographs and the $200.00. During the meeting, the SOI told ESQUIVEL, "Here
12        is what I owe you." ESQUIVEL responded, "See you later." Minutes later, the SOI
13        left the area and ESQUIVEL stayed at the food cart.
14              51.   On August 9, 2019, at approximately 10:32 a.m., the SOI sent
15        ESQUIVEL a text message to the Target Device:
16                    SOI:               Pili, please tell me when they are ready, so I can
17                                       go pick them up. As you can see I am a little
                                         backed up. I will take my break in a while and I
18                                       can go get them, thanks.
19                    ESQUIVEL:          Yes, yesterday I was busy. I will text you when
                                         they are ready. I will let you know. It will be
20                                       today.
21                    SOI:               Ok thanks

22              52.   At approximately 12:30 p.m., agents saw GOMEZ exit the apartment.
23   11   He walked to the laundromat where he met ESQUIVEL. Agents saw ESQUIVEL
24   11   give GOMEZ a white plastic bag. GOMEZ went back to the apartment and
25   11   ESQUIVEL went back to the food cart.
26              53.   At approximately 1:18 p.m., agents saw GOMEZ exit the apartment
27   11   and meet ESQUIVEL in the laundromat. Agents saw GOMEZ give ESQUIVEL a
                                                 14
              Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.16 Page 16 of 21




 1 II white plastic bag. ESQUIVEL then walked back to the food cart and GOMEZ
 2   11   returned to the apartment.
 3                54.   At approximately 1:28 p.m., ESQUIVEL sent the SOI a text message
 4   11   from the Target Device:
 5                      ESQUIVEL:         Done but you have to buy a tamale ok?
                        SOI:              Ok
 6

 7                      ESQUIVEL:         At what time will you be here?
                        SOI:              In 45 minutes maximum
 8
                        ESQUIVEL:         Ok
 9
                  55.   At approximately 2:30 p.m., the SOI met with agents, who provided
10
          SOI with a recording/transmitting device. Agents then maintained surveillance.
11
                  56.   At approximately 2:45 p.m., agents saw the SOI walk to the food cart
12
          and meet with ESQUIVEL. Agents saw ESQUIVEL give the SOI a white plastic
13
          bag. After the transaction, the SOI left the area and ESQUIVEL stayed at the food
14
          cart.
15
                  57.   At approximately 2:50 p.m., agents met with the SOI. The SOI gave
16
          agents the white plastic bag that contained two envelopes. One envelope had
17
          "Antonio" written on it and the other envelope had "Miguel" written on it. 1 Inside
18
          the envelopes were the ID cards and the pictures that were originally provided to
19
          ESQUIVEL by the SOI. The documents for "Antonio Guzman" included a
20
          Permanent Resident card bearing an invalid A-Number and a Social Security card
21
          bearing a valid Social Security number. The documents for "Miguel Torres"
22
          included a Permanent Resident card bearing an invalid A-Number and a Social
23
          Security card bearing a valid Social Security number. Agents checked the A-
24
25
26        1
           The handwriting on the envelopes from January 23, 2019, March 7, 2019, and
27        August 8, 2019 appear to be identical.
                                                  15
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.17 Page 17 of 21




 1   11   Numbers and Social Security numbers and confirmed that the numbers were again
 2   11   valid but not assigned to either Antonio Guzman or Miguel Torres.
 3   11   F.    Fifth Controlled Purchase of Fraudulent Documents
 4              58.    On September 3, 2019 the SOI texted with ESQUIVEL to purchase a
 5   11   fifth set of documents. At approximately 3 :06 p.m., the SOI texted ESQUIVEL to
 6   11   the Target Device, "Pili, can I take you 2 for the same day on Thursday. They are
 7   11   for my cousins that need green cards to work. It's urgent but they get here tomorrow
 8   11   at night." ESQUIVEL answered, "ok it is fine."
 9              59.    On September 5, 2019 at approximately 8:30 a.m., the agents gave the
10 II SOI $200.00 and two photographs with fake names and DOBs written on the back,
11 II e.g., Cesar Mendoza Ayala 11/6/1984, and Ramon Delgado Orozco 3/21/1982.
12              60.    At approximately 8:37 a.m., the SOI sent ESQUIVEL a text message
13   11   to the Target Device:
14                     SOI:               Pili I am on my way
                       ESQUIVEL:          Here discreetly please because I have people here.
15                                        Please say to me this is what I owe you
16                     SOI:               Ok that is fine
17
                61.    At approximately 9:00 a.m., agents saw the SOI give ESQUIVEL the
18
          photographs and cash.
19              62.    At approximately 12:04 p.m., agents saw GOMEZ exit the apartment
20
          on Marlborough Avenue and meet ESQUIVEL. Agents saw ESQUIVEL give
21        GOMEZ a white plastic bag. GOMEZ returned to the apartment, and ESQUIVEL
22
          went back to the food cart.
23
                63.    At approximately 1:30 p.m., agents again saw GOMEZ meet
24        ESQUIVEL. During this meeting, agents saw GOMEZ give ESQUIVEL a white
25
          plastic bag. At that point, agents arrested ESQUIVEL and GOMEZ for violation of
26        Title 18 U.S.C. § 1028(±) - Conspiracy to Transfer False Identification Documents.
27
                                                  16
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.18 Page 18 of 21




 1   11   During a pat down of ESQUIVEL, agents found the counterfeit Permanent Resident
 2   11   cards and counterfeit Social Security cards for Cesar Mendoza Ayala and Ramon
 3 II Delgado and $525.32 and the Target Device. During a biographical interview of
 4   11   ESQUIVEL, she stated the Target Device belonged to her.
 5   11         64.    During a pat down of GOMEZ, agents found eight (8) counterfeit
 6 II Social Security Cards, six (6) counterfeit Permanent Resident cards, and $922.00.
 7 II Pursuant to a federal search warrant, agents searched GOMEZ' residence, 3829
 8 II Marlborough Avenue Apt 5, San Diego, CA 92105. A search of the apartment
 9 II resulted in the seizure of$13,800, two (2) scanner/printers, three (3) computers, one
1O 11 (1) counterfeit Permanent Resident card and one (1) counterfeit Social Security card.
11   11   G.    Conclusion
12   11         65.    Based on my training and experience, and consultation with law
13   11   enforcement agents who have training and experience investigating counterfeit
14   11   immigration documents, I believe that ESQUIVEL coordinates the sale of
15   11   counterfeit ID cards by using the Target Device. I also believe that ESQUIVEL
16   11   agreed with known and unknown co-conspirators to coordinate the manufacture,
17   11   sale, and transfer of counterfeit immigration documents to individuals without
18   11   immigration status contrary to law in the United States. I further believe that
19   11   ESQUIVEL sells counterfeit ID cards for monetary compensation.
20   11         66.    As noted above, the investigation revealed that on at least five
21   11   occasions, ESQUIVEL used the Target Device to coordinate the delivery of
22   11   photographs with biographical information with the SOI and also used the Target
23   11   Device to coordinate the transfer of counterfeit ID cards with the SOI. Therefore, I
24   11   submit there is probable cause to believe that the Target Device contains evidence
25   11   of crimes related to the manufacture, sale, and transfer of counterfeit identification
26   11   documents. Based on all of the facts, I believe that the date range for this search
27 II should be from December 1, 2018, through September 5, 2019.

                                                   17
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.19 Page 19 of 21




 1 II PROCEDURES FOR ELECTRONICALLY STORED INFORMATION FOR
 2 II                                   CELLULAR TELEPHONE
 3              67.    It is not possible to determine, merely by knowing the cellular
 4 II telephone's make, model and serial number, the nature and types of services to
 5        which the device is subscribed and the nature of the data stored on the device.
 6        Cellular devices today can be simple cellular telephones and text message devices,
 7   11   can include cameras, can serve as personal digital assistants and have functions such
 8   11   as calendars and full address books and can be mini-computers allowing for
 9   11   electronic mail services, web services and rudimentary word processing. An
1O 11 increasing number of cellular service providers now allow for their subscribers to
11   11   access their device over the internet and remotely destroy all of the data contained
12 II on the device. For that reason, the device may only be powered in a secure
13   11   environment or, if possible, started in "flight mode" which disables access to the
14   11   network. Unlike typical computers, many cellular telephones do not have hard
15   11   drives or hard drive equivalents and store information in volatile memory within
16   11   the device or in memory cards inserted into the device. Current technology provides
17   11   some solutions for acquiring some of the data stored in some cellular telephone
18   11   models using forensic hardware and· software. Even if some of the stored
19   11   information on the device may be acquired forensically, not all of the data subject
20   11   to seizure may be so acquired. For devices that are not subject to forensic data
21   11   acquisition or that have potentially relevant data stored that is not subject to such
22   11   acquisition, the examiner must inspect the device manually and record the process
23   11   and the results using digital photography. This process is time and labor intensive
24   11   and may take weeks or longer.
25 II           68.    Following the issuance of this warrant, agents will collect the Target
26   11   Device and subject it to analysis. All forensic analysis of the data contained within
27   11   the telephone and memory card( s) will employ search protocols directed

                                                   18
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.20 Page 20 of 21




 1        exclusively to the identification and extraction of data within the scope of this
 2        warrant.
 3              69.    Based on the foregoing, identifying and extracting data subject to
 4   11   seizure pursuant to this warrant may require a range of data analysis techniques,
 5   11   including manual review, and, consequently, may take weeks or months. The
 6   11   personnel conducting the identification and extraction of data will complete the
 7   11   analysis within ninety (90) days, absent further application to this court.
 8   II                                     CONCLUSION
 9   11         70.    Based on all of the facts and circumstances described above, there is
1O 11 probable cause to conclude that ESQUIVEL used the Target Device to facilitate
11 II violations of Title 18, U.S.C., Sec. 1028(±) - Conspiracy to Transfer False
12 II Identification Documents; and Title 18, U.S.C., Sec. 1028(a)(2)-Transferring False
13        Identification Documents.
14        II
15        II
16        II
17        II
18        II
19        II
20        II
21        II
22        II
23        II
24        II
25        II
26        II
27        II

                                                    19
           Case 3:19-mj-04154-FAG Document 1 Filed 09/25/19 PageID.21 Page 21 of 21




 1                  71.   Because the Target Device was promptly seized during the
 2   11   investigation of ESQUIVEL' s sale of fraudulent identification documents and has
 3   11   been securely stored, there is probable cause to believe that evidence of illegal
 4   11   activities committed by ESQUIVEL continues to exist on the Target Device. As
 5   11   stated above, I believe that the date range for this search is from December 1, 2018
 6 II through September 5, 2019.
 7                  72.   WHEREFORE, I request that the court issue a warrant authorizing law
 8   11   enforcement agents and/or other federal and state law enforcement officers to search
 9   11   the items described in Attachment A, and the seizure of items listed in Attachment
1O 11 B, using the methodology described above.
11   11             I swear the foregoing is true and correct to the best of my knowledge and
12        belief.
                                                             IA~
     11

13
                                                         Roberto Rospigliosi
14
                                                         HSI Special Agent
15
16
17   11   Subscribed and sworn to before me this         2)---day of September, 2019.
18
19
          HON.F.A.
20
          United State
21
22
23
24
25
26
27

                                                    20
